DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 17, 25, and 34 have been considered but are moot in view the new grounds of rejection necessitated by the newly added claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 17-25 and 28-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yim et al. (U.S. Pub. No. 20120092515).
	Regarding claim 17, Yim discloses:
A method for image formation, comprising:
determining classification information on a to-be-captured image according to a live view image (CPU is used to store photographing setting information according to an input image in real time which may include determined place/position information including using a GPS receiving apparatus or recognized scene information, subject information, color information, face information, exposure information, etc., par. 35, 41, 47-53, 59-62, 64, 68, 71-74);
determining at least two image capture parameters of the to-be-captured image from a parameter library on a server (database may be stored in a server, par. 48, 49) based on the classification information on the to- be-captured image (CPU is used to determine more than one candidate image corresponding to photographing setting information that is the same as the obtained photographing setting information or has a degree of similarity with respect to the obtained photographing setting information greater than a predetermined standard value, where a database may store the candidate images and corresponding photograph setting information on a server, par. 35, 41, 48, 49, 54, 68, 71-74); and

wherein the determining the at least two image capture parameters includes:
retrieving multiple image capture parameters in the parameter library based on the classification information on the to-be-captured image (CPU is used to determine more than one candidate image corresponding to photographing setting information that is the same as the obtained photographing setting information or has a degree of similarity with respect to the obtained photographing setting information greater than a predetermined standard value, par. 35, 41, 54, 68, 71-74 and digital camera may access the server via the communication unit 80 and use information from the first and second databases by downloading the first and second databases from the server, par. 49);
selecting the at least two image capture parameters from the multiple image capture parameters as recommended image capture parameters of the to- be-captured image (any one or more of the displayed one or more candidate images can be selected by 
Regarding claim 18, Yim further discloses:
storing one or more image capture parameters corresponding to a captured image, so as to at least one of form or update the parameter library; or
obtaining one or more image capture parameters corresponding to a captured image from an electronic device, so as to at least one of form or update the parameter library (database can be constructed or updated, par. 81, where the database was shown to include candidate images and corresponding photographing setting information, par. 35, 41, 48, 49, 54, 68, 71-74).
Regarding claim 19, Yim further discloses:
parameter library is user specific, and each user has a corresponding parameter library (photographer information can be obtained from the third database in correspondence to the determined candidate images, and the obtained photographer information can be provided to a user where candidate images can be displayed according to a photographer, par. 80).
	Regarding claim 20, Yim further discloses:
classification information comprises at least one of a capturing scenario, a capturing position, a capturing geotag, or a capturing angle 
Regarding claim 21, Yim further discloses:
at least two image capture parameters comprise at least one of a shutter speed, focusing information, a focal length, an aperture value, a light sensitivity, an exposure value, a white balance value, a brightness value, a saturation, or a contrast (photographing setting information may include an aperture value FN, a sensitivity ISO, a shutter speed, flash information, photometric information, and the like, par. 51).
Regarding claim 22, Yim further discloses:
selecting is conducted based on prioritized information concerning the multiple image capture parameters (when one or more candidate images having photographing setting information similar to the photographing setting information of the input image are obtained, priorities of the candidate images may be determined according to similarity, par. 62, 63, 73).
Regarding claim 23, Yim further discloses:
A capturing apparatus, comprising a memory and a processor, the memory storing instructions executed by the processor (processor and memory for storing program data to be executed by the processor, par. 93, 94), and the processor being configured to carry out the method for image formation as claimed in claim 17 (see rejection of claim 17) by 
Regarding claim 24, Yim further discloses:
An electronic device, comprising a memory, a processor (processor and memory for storing program data to be executed by the processor, par. 93, 94), a display (display unit 71, par. 35, 41, 45, 68) and at least one camera (interchangeable lens digital camera includes an imaging device such as a CCD or CMOS sensor, par. 36), the memory storing instructions executed by the processor, and the processor being configured to carry out the method for image formation as claimed in claim 17 (see rejection of claim 17) by executing the instructions (CPU 140 can entirely control operations of each element of the interchangeable lens digital camera, par. 41).
Regarding claim 25, Yim discloses:
A method for image formation, comprising:
forming at least two preview images by using at least two image capture parameters for a to-be-captured image (CPU is used to send the photographic setting information data corresponding to the determined one or more candidate images to the display controller 150 that controls display unit 71, par. 35, 41, 45, 68), the at least two image capture parameters determined from a parameter library on a server (database may be stored in a server, par. 48, 49) based on classification information on the to-be-captured image (CPU is used to determine more than one 
retrieving multiple image capture parameters in the parameter library based on the classification information on the to-be-captured image (CPU is used to determine more than one candidate image corresponding to photographing setting information that is the same as the obtained photographing setting information or has a degree of similarity with respect to the obtained photographing setting information greater than a predetermined standard value, par. 35, 41, 54, 68, 71-74 and digital camera may access the server via the communication unit 80 and 
selecting the at least two image capture parameters from the multiple image capture parameters as recommended image capture parameters of the to- be-captured image (any one or more of the displayed one or more candidate images can be selected by the user or automatically, and photographing setting information corresponding to the selected candidate image can be determined, par. 63, 68);
displaying the at least two preview images on a screen (CPU is used to display the more than one candidate image corresponding to the obtained photographing setting information that is the same as the obtained photographing setting information or has a degree of similarity with respect to the obtained photographing setting information greater than a predetermined standard value, par. 35, 41, 68);
selecting one of the at least two preview images (any one or more of the displayed one or more candidate images can be selected by the user or automatically, and photographing setting information corresponding to the selected candidate image can be determined, par. 63, 68);
adjusting one or more of the image capture parameters corresponding to the selected preview image (the determined 
performing image capture based on one or more image capture parameters corresponding to the selected preview image (the determined photographing setting information is set and afterwards the photographing setting information can be applied to a live view image that is inputted in real time so as to generate a preview image and a capture image to which the photographing setting information is applied may be generated, can be stored in an image file, and can be recorded in a recording medium, par. 68-70).
Regarding claim 28 Yim further discloses:
one preview image is selected by an electronic device by default, or the one preview image is selected based on input of a user (CPU is used to select the candidate image or the user can manually selected the candidate image, par. 63).
Regarding claim 29, Yim further discloses:
parameter library is user specific, and each user has a corresponding parameter library (photographer information can be obtained from the third database in correspondence to the determined 
Regarding claim 30, Yim further discloses:
classification information comprises at least one of a capturing scenario, a capturing position, a capturing geotag, or a capturing angle (determined place/position information including using a GPS receiving apparatus or recognized scene information, subject information, color information, face information, exposure information, etc., par. 72).
Regarding claim 31, Yim further discloses:
the at least two image capture parameters comprise at least one of a shutter speed, focusing information, a focal length, an aperture value, a light sensitivity, an exposure value, a white balance value, a brightness value, a saturation, or a contrast (photographing setting information may include an aperture value FN, a sensitivity ISO, a shutter speed, flash information, photometric information, and the like, par. 51).
Regarding claim 32, Yim further discloses:
A capturing apparatus, comprising a memory and a processor, the memory storing instructions executed by the processor (processor and memory for storing program data to be executed by the processor, par. 93, 94), and the processor being configured to carry out the method for image formation as claimed in claim 25 (see rejection of claim 25) by 
Regarding claim 33, Yim further discloses:
An electronic device, comprising a memory, a processor (processor and memory for storing program data to be executed by the processor, par. 93, 94), a display (display unit 71, par. 35, 41, 45, 68) and at least one camera (interchangeable lens digital camera includes an imaging device such as a CCD or CMOS sensor, par. 36), the memory storing instructions executed by the processor, and the processor being configured to carry out the method for image formation as claimed in claim 25 by executing the instructions (CPU 140 can entirely control operations of each element of the interchangeable lens digital camera, par. 41).
Regarding claim 34, Yim discloses:
An apparatus for image formation, comprising:
a preview image forming unit configured to form at least two preview images by using at least two image capture parameters for a to-be-captured image (CPU is used to send the photographic setting information data corresponding to the determined one or more candidate images to the display controller 150 that controls display unit 71, par. 35, 41, 45, 68), the at least two image capture parameters determined from a parameter library on a server (database may be stored in a server, par. 48, 49) based on classification information on the to-be-captured image (CPU is used to determine more than one candidate image corresponding 
retrieving multiple image capture parameters in the parameter library based on the classification information on the to-be-captured image (CPU is used to determine more than one candidate image corresponding to photographing setting information that is the same as the obtained photographing setting information or has a degree of similarity with respect to the obtained photographing setting information greater than a predetermined standard value, par. 35, 41, 54, 68, 71-74 and digital camera may access the server via the communication unit 80 and use information from the first and second databases by 
selecting the at least two image capture parameters from the multiple image capture parameters as recommended image capture parameters of the to- be-captured image (any one or more of the displayed one or more candidate images can be selected by the user or automatically, and photographing setting information corresponding to the selected candidate image can be determined, par. 63, 68);
an image displaying unit configured to display the at least two preview images on a screen (CPU is used to display the more than one candidate image corresponding to the obtained photographing setting information that is the same as the obtained photographing setting information or has a degree of similarity with respect to the obtained photographing setting information greater than a predetermined standard value, par. 35, 41, 68); and
a parameter adjusting unit configured to adjust one or more of the image capture parameters corresponding to a selected preview image of the at least two preview images (the determined photographing setting information is set and afterwards the photographing setting information can be applied to a live view image that is inputted in real time so as to generate a preview image and a capture image to which the photographing setting information is applied may be generated, can be .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. (U.S. Pub. No. 20120092515) in view of Bostick et al. (U.S. Pub. No. 20160142626).
Regarding claim 26, Yim is silent with regards to at least two preview images comprise thumbnail images each having a size less than a size of the live view image, and displaying the at least two preview images includes superimposing the at least two preview images on the live view image. Bostick discloses in par. 61, 77-88 and Fig. 9 that composition recommendations 1104 and 1106 based on a pre-photo scene composition 1102 including time and location can be superimposed over pre-photo scene composition 1102 where is can be seen that composition recommendations 1104 .

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. (U.S. Pub. No. 20120092515) in view of Ellenby (U.S. Pub. No. 20110050909).
Regarding claim 27, Yim is silent with regards to in a case where one of the at least two preview images is selected, displaying one or more image capture parameters corresponding to the selected preview image. Ellenby discloses in par. 57-64 that when determination of the subject matter includes moving elements (water), a shutter program is engaged and to offer different photo possibilities to a user, three discrete photo examples from previously stored images are provided as part of a photo set-up descriptor each with a different shutter speed for user review at a display interface and when any particular image is chosen the photo set-up descriptor including exposure settings recommendation may be presented at a user interface where the exposure settings recommendation may include an ISO; aperture; and shutter speed.  As can be .

Allowable Subject Matter
Claim 16 is allowed.
	Regarding claim 16, no prior art could be located that teaches or fairly suggests determining at least two groups of image capture parameters of the to-be- captured image from a prestored parameter library based on the classification information on the to-be-captured image, wherein the determining includes matching multiple groups of image capture parameters in the parameter library based on the classification information on the to-be-captured image; prioritizing the multiple groups of matched image capture parameters; selecting a predetermined number of selected groups of image capture parameters from the prioritized multiple groups of image capture parameters, and taking the selected groups of image capture parameters as recommended image capture parameters of the to-be-captured image; forming at least two preview images by using the at least two groups of image capture parameters to generate the at least two preview images; displaying the at least two preview images on a screen; selecting one of the at least two preview images; adjusting one or more of the image capture parameters corresponding to the selected preview image; and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697